DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
 	Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species 1 - Figures 1-6, housing structure where air is able to flow from central longitudinal axis C1 through a second ventilation opening to circuit board 17 in the radial direction on diametrically opposite sides of central longitudinal axis C1 (Figure 2);
Species 2 - Figures 7-9 and 12, housing structure where air is able to flow from central longitudinal axis C1 through a second ventilation opening to circuit board 17 in the radial direction on one radial side of axis C1 and is blocked by a protruding portion on the diametrically opposite side of axis C1 (Figure 7 | Figure 8 | Figure 9 | Figure 12); or
Species 3 - Figures 10-11, housing structure where air is unable to flow from central longitudinal axis C1 to circuit board 17 in the radial direction (Figure 10-11). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 	Once one of the above SPECIES has been elected, if Species 2 is elected, then a sub-species election is required between the different constructions of the base portion set forth below:
Sub-species A: base portion 14 includes protruding portion 15 that receives a separate stator holding portion 16 comprising insertion portion 161, a bottom end of insertion portion 161 ends above the second ventilation opening (Figure 7);
Sub-species B: base portion 14 includes protruding portion 15 that receives a separate stator holding portion 16 comprising tubular insertion portion 163, a bottom end of tubular insertion portion 163 is completely flush with a bottom end of base portion 14, and a through hole 165 in the tubular insertion portion 163 communicates with the second ventilation opening in the radial direction (Figure 8);
Sub-species C: base portion 14 includes protruding portion 15 that receives a separate stator holding portion 16 comprising tubular insertion portion 163, a first bottom end of tubular insertion portion 163 is flush with a bottom end of base portion 14, a second bottom end of tubular insertion portion 163 is offset in the axial direction from the bottom end of base portion 14 by a holding recess 166, and the holding recess 166 communicates in the radial direction with the second ventilation opening (Figure 9); or

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

 	Therefore, Applicant must elect one species from section 1, and if Species 2 is selected Applicant must also elect a sub-species from section 2 of this Office action. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746